


109 HR 5902 IH: To prohibit the proposed sale to Pakistan of F–16

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5902
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To prohibit the proposed sale to Pakistan of F–16
		  aircraft and related defense articles and defense services unless Pakistan has
		  halted construction of a certain plutonium production reactor.
	
	
		1.Prohibition on sale to
			 Pakistan of F–16 aircraft and related defense articles and services unless
			 construction of nuclear reactor terminated
			(a)ProhibitionThe President may not sell to Pakistan the
			 items described in subsection (b) unless the President has certified to the
			 Congress that Pakistan has terminated construction of the plutonium production
			 reactor in Khushab, Pakistan.
			(b)Description of
			 itemsThe items referred to
			 in subsection (a) are the following items, as set forth in the notifications to
			 Congress on June 28, 2006, of the proposed sale of the items to
			 Pakistan:
				(1)F–16C/D Block 50/52
			 aircraft, and associated equipment and services.
				(2)F–16A/B Mid-Life Update Modification kits,
			 and associated equipment and services.
				(3)F–16 engine modifications and Falcon
			 UP/STAR structural upgrades, and associated equipment and services.
				(4)Weapons for F–16C/D Block 50/52 aircraft,
			 and associated equipment and services.
				
